Appeal by the defendant from a judgment of the County Court, Suffolk County (Copertino, J.), rendered March 9, 1987, convicting him of assault in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We find unpersuasive the defendant’s contention that the prosecution failed to adduce sufficient evidence on the issue of intent to sustain his conviction of assault in the first degree. Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Indeed, the trial record reveals that the defendant stated "Now I have you” immediately before he *593plunged a knife with a 5-to-6-inch blade into the victim’s neck. Moreover, the location and the severity of the wound inflicted by the defendant supply strong evidence that he acted with the requisite intent required to establish assault in the first degree (see, People v Lynch, 135 AD2d 865; People v Patterson, 118 AD2d 665).
The defendant’s claim that the trial court erred in failing to grant his motion for a mistrial based upon evidence of uncharged crimes is similarly unavailing. The record unequivocally demonstrates that the defendant himself voluntarily and knowingly withdrew his application almost immediately after it was made, expressed his desire to continue with the trial, and apparently was satisfied with the curative instructions provided by the trial court. Accordingly, he must be deemed to have waived any issue with respect to his motion for a mistrial.
We have considered the defendant’s remaining contentions and find them to be without merit. Brown, J. P., Kunzeman, Sullivan and Balletta, JJ., concur.